UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4439



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY BERNARD GREENE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Lacy  H. Thornburg,
District Judge. (CR-01-33)


Submitted:   May 25, 2005                   Decided:   June 8, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Grant Belser, BELSER & PARKE, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Thomas Richard Ascik, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney Bernard Greene appeals the district court’s order

revoking his supervised release and imposing a six-month custodial

sentence.     Greene has been discharged from federal custody, his

sentence did not include a term of supervised release, and there

are no continuing collateral consequences from the district court’s

revocation order and imposition of sentence.   We therefore dismiss

Greene’s appeal as moot.     See Spencer v. Kemna, 523 U.S. 1, 10

(1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                - 2 -